Citation Nr: 1224083	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability, including secondary to service-connected bilateral knee disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for status post right anterior cruciate ligament reconstruction, patellofemoral pain syndrome with partial medial meniscus tear.

3.  Entitlement to an evaluation in excess of 10 percent for left lateral meniscus tear, post operative, with patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A hearing was held in September 2009, at the RO in Portland, Oregon, before a Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, in May 2012, the Board sent the Veteran correspondence informing him that the Veterans Law Judge who conducted his Travel Board hearing had been appointed the Board's Acting Chairman, and was no longer available to consider his appeal as an individual member of the Board.  

The letter notified the Veteran that he had a right to a hearing to be held before the Veterans Law Judge who would adjudicate his claim; and that he could request a new hearing before the Board if he so desired.  In June 2012, he returned the Board's letter, requesting that a new hearing before the Board be schedule for him at the RO.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a Travel Board hearing at the RO before the Board, according to the date of his request for such a hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

